Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the Pre-Brief Appeal Conference decision from 9/3/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted. The terminal disclaimer has been recorded. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Straub (Reg. No. 43,938) on 10/18/2021. 
The claims should be amended to read as follows:
Claim 1 (currently amended):     A communications method comprising:
receiving, at a first session border controller, a first session initiation request for a communications session between a first device and a second device, said first session initiation request being sent by a second session border controller on behalf of the first device and traversing a portion of a signaling path said signaling path extending between the first device and the first session border controller, said portion of the signaling path extending between the second session border controller and the first session border controller,  said portion of the signaling path including one or more intermediary devices, at least one intermediary device of said one or more intermediary devices does not support 3GPP Optimal Media Routing procedures, said communications session including one or more media streams; 
determining, by the first session border controller, whether at least one of said one or more media streams should bypass one or more of the intermediary devices; and
in response to determining that at least one of said one or more media streams should bypass one or more of the intermediary devices, operating the first session border controller to generate a first Session Description Protocol (SDP ) answer in response to a first SDP offer included in said received first session initiation request, said first SDP answer including at least one of: i) all SDP media descriptor transport addresses being set to zero in the media descriptor fields of the first SDP answer or ii) SDP information indicating that at least one intermediary device should be bypassed for the one or more media streams, said intermediary devices including said at least one intermediary device that does not support 3GPP Optimal Media Routing procedures; and
transmitting the first SDP answer to the second session border controller included on said signaling path.

Claim 3 (currently amended):     The communications method of claim 2, wherein said one or more pieces of SDP offer information is included in a header field of the first session initiation request which is automatically passed through intermediary devices.

Claim 12 (currently amended):	A communications method comprising:
	receiving, at a first session border controller, a first session initiation request for a communications session between a first device and a second device, said first session initiation request being sent by a second session border controller on behalf of the first device and traversing a portion of a signaling path said signaling path extending between the first device and the first session border controller, said portion of the signaling path extending between the second session border controller and the first session border controller,  said portion of the signaling path including one or more intermediary devices, at least one intermediary device of said one or more intermediary devices does not support 3GPP Optimal Media Routing procedures, said communications session including one or more media streams; 
	determining, by the first session border controller, whether at least one of said one or more media streams should bypass one or more of the intermediary devices; and
	in response to determining that at least one of said one or more media streams should bypass one or more of the intermediary devices, operating the first session border controller to generate a first Session Description Protocol (SDP) answer in response to a first SDP offer included in said received first session initiation request, said first SDP answer including all SDP media stream connection values being set to 0.0.0.0 and at least one media transport address being  non-zero, said intermediary devices including said at least one intermediary device that does not support 3GPP Optimal Media Routing procedures; and
	transmitting the first SDP answer to the second session border controller included on said signaling path;
	operating the second session border controller, in response to receiving the first SDP answer, to send a re-invite message along said portion of the signaling path towards the first session border controller said reinvite message including a second SDP offer message including information relating to media attributes of the media streams of the communication session obtained from the first SDP answer including all SDP media stream connection values that were set to 0.0.0.0 and at least one media transport address being non-zero.

Claim 13 (currently amended):	A communications system comprising:
	a first session border controller comprising:
		a first processor controlling the first session border to:
			 receive, at the first session border controller, a first session initiation request for a communications session between a first device and a second device, said first session initiation request being sent by a second session border controller on behalf of the first device and traversing a portion of a signaling path said signaling path extending between the first device and the first session border controller, said portion of the signaling path extending between the second session border controller and the first session border controller,  said portion of the signaling path including one or more intermediary devices, at least one intermediary device of said one or more intermediary devices does not support 3GPP Optimal Media Routing procedures, said communications session including one or more media streams;
			determine, by the first session border controller, whether at least one of said one or more media streams should bypass one or more of the intermediary devices; and
			generate, in response to determining that at least one of said one or more media streams should bypass one or more of the intermediary devices, a first Session Description Protocol (SDP) answer in response to a first SDP offer included in said received session initiation request, said first SDP answer including at least one of: i) all SDP media descriptor transport addresses being set to zero in the media descriptor fields of the first SDP answer or ii)  SDP information indicating that at least one intermediary device should be bypassed for the one or more media streams, said intermediary devices including said at least one intermediary device that does not support 3GPP Optimal Media Routing procedures; and
			transmit the first SDP answer to the second session border controller included on said signaling path.

Claim 15 (currently amended):     The communications system of claim 14, wherein said one or more pieces of SDP offer information is included in a header field of the session initiation request which is automatically passed through intermediary devices.

Claim 19 (new):      The communications method of claim 12, wherein the received first session initiation request includes one or more pieces of SDP offer information received by the second session border controller from the first device, said one or more pieces of SDP offer information including a media descriptor transport address provided by the first device for a media stream of said communications session.

Claim 20 (new):     The communications method of claim 19, wherein said one or more pieces of SDP offer information is included in a header field of the first session initiation request which is automatically passed through intermediary devices.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s subsequent amendments in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441